Title: From Thomas Jefferson to Van Staphorst & Hubbard, 28 March 1797
From: Jefferson, Thomas
To: Van Staphorst & Hubbard


                    
                        Esteemed friends
                        Monticello in Virginia. Mar. 28. 97.
                    
                    In a letter of yesterday’s date I acknoleged the reciept of all yours which have come to hand since my last of Apr. 24. This is intended to answer yours of Oct. 10. 95. which never got to hand till Sep. 16. 96. Our legislature being then shortly to convene, I made timely applications to them, and obtained their act making you citizens of this state, which act duly authenticated I now inclose you, and hope it will get to hand safe, as the safe season for the seas is now approaching, and I shall endeavor to get it under the care of Mr. Murray who is going out as our Minister to your republic.  Should you ever be disposed to make a commercial establishment in the U.S. I hope our friend Jacob Van Staphorsts will recall to mind the advantages I so often pointed out to him in Norfolk, undoubtedly under way to become the greatest place in the US. and peculiarly convenient to your Eustatian connections. Without at all committing you, I held up to our legislature the hope I entertained myself that you would be tempted some day, or under certain events to do something at Norfolk. The contingency obtained the bill: and I shall be happy some time or other to see that I have not been mistaken in believing that this measure would eventually be interesting to the state as well as to yourselves. I am with great esteem Gentlemen Your friend & servt
                    
                        Th: Jefferson
                    
                